UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6344



LACY HUGHES JOHNSON,

                                              Plaintiff - Appellant,

          versus


LOUIS COLEMAN, Major, Danville City Jail;
STEVE SALMON, Lieutenant, Danville City Jail;
CAPTAIN FRANKIE HORNE; GARY OCTAVIS SWANSON;
BELL SOUTH PHONE COMPANY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-2-7)


Submitted:   May 11, 2000                     Decided:   May 17, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lacy Hughes Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lacy Hughes Johnson appeals the district court’s order sum-

marily dismissing his civil rights complaint under 42 U.S.C. §

1915A(b).     We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Johnson v. Coleman, No.

CA-00-2-7 (W.D. Va. Feb. 18, 2000). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2